DETAILED ACTION
In Applicant’s Response filed 8/12/21, Applicant has amended claim 1. Currently, claims 1-12 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. The subject matter not found was a combined structure of a wearable apparatus comprising a first link, second link and a rotatable part wherein the first link and the second link are respectively coupled to the rotatable part and the fixed link to form a four-bar linkage structure, and wherein the rotatable part coupled to the first link and the second link to be laterally rotatable is configured to rotate about an instantaneous center of rotation (ICR) formed at an intersection of the first link and the second link, the ICR configured to move along a semicircular path with only a single degree of freedom, in combination with the other elements in the claims.
The closest prior art of record is Rubin et al (US 9652037) which discloses a combined structure of a wearable apparatus (exoskeleton comprising a body-borne portion – col 2 lines ICR configured to move along a semicircular path with only a single degree of freedom as recited in amended claim 1. For at least this reason, the Office agrees with Applicant that the prior art of record fails to disclose or suggest the subject matter of claim 1.
Claims 2-12 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786